Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 1 of 35 Page ID #:1




  1   TOSTRUD LAW GROUP, P.C.
      JON A. TOSTRUD
  2   1925 Century Park East
  3   Suite 2100
      Los Angeles, CA 90067
  4   Telephone: (310) 278-2600
      Facsimile: (310) 278-2640
  5   Email: jtostrud@tostrudlaw.com
  6   [Additional Counsel on Signature Page]
  7
                           UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
  9
      JOEY HILL, Derivatively on Behalf            CASE NO.: 19-4272
 10   of Nominal Defendant
      STAMPS.COM, INC.,                            VERIFIED SHAREHOLDER
 11
                                                   DERIVATIVE COMPLAINT
 12             Plaintiff,
 13
                    v.
 14
 15
      MOHAN P. ANANDA, DAVID C.
      HABIGER, G. BRADFORD JONES,
 16   KENNETH T. MCBRIDE, and
 17
      THEODORE R. SAMUELS, II,

 18             Defendants
 19
                                                   JURY TRIAL DEMANDED
      STAMPS.COM, INC., a Delaware
 20   Corporation,
 21
               Nominal Defendant.
 22
 23         Plaintiff    Joey   Hill   (“Plaintiff”),   on   behalf   of   Stamps.com,   Inc.

 24   (“Stamps.com” or the “Company”), derivatively, alleges the following based upon
 25
      personal knowledge as to himself and his own acts, and upon information and belief
 26

 27   and investigation of counsel as to all other matters. That investigation included,

 28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   1
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 2 of 35 Page ID #:2




  1
      among other things, a thorough review and analysis of public documents, court

  2   filings, press releases and news articles concerning Stamps.com, and the other facts
  3
      as set forth herein:
  4
  5                               NATURE OF THE ACTION

  6          1.     This is a shareholder derivative action brought on behalf of and for the
  7
      benefit of Stamps.com, against certain of its officers and/or directors named as
  8
  9   defendants herein seeking to remedy their breaches of fiduciary duties, unjust

 10   enrichment, abuse of control, waste of corporate assets, and violations of the
 11
      Securities Exchange Act of 1934, Sections 10(b)-5 and 20(a) during the period of
 12
 13   May 3, 2017 to the present (the “Relevant Period”). Defendants’ actions have

 14   caused, and will continue to cause, substantial financial harm and reputational
 15
      damage to Stamps.com.
 16
 17                              JURISDICTION AND VENUE

 18          2.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities
 19
      Exchange Act of 1934 (the “Exchange Act”), this Court has jurisdiction over the
 20
 21   claims asserted herein for violations of sections 10(b) and 20(a) of the Exchange
 22   Act. This Court has supplemental jurisdiction over the remaining claims under
 23
      28 U.S.C. § 1367.
 24

 25          3.     This Court has jurisdiction over each defendant named herein
 26   because each defendant is either a corporation that conducts business in and
 27
      maintains operations in this District or is an individual who has sufficient
 28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 2
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 3 of 35 Page ID #:3




  1
      minimum contacts with this District to render the exercise of jurisdiction by the

  2   District courts permissible under traditional notions of fair play and substantial
  3
      justice.
  4
  5          4.    Venue is proper in this Court in accordance with 28 U.S.C. § 1391

  6   because: (a) the Company maintains its principal place of business in this
  7
      District; (b) one or more of the defendants either resides in or maintains
  8
  9   executive offices in this District; (c) a substantial portion of the transactions and

 10   wrongs complained of herein, including Defendants' primary participation in the
 11
      wrongful acts detailed herein, and aiding and abetting and conspiracy in violation
 12
 13   of fiduciary duties owed to the Company, occurred in this District; and (d)

 14   Defendants have received substantial compensation in this District by doing
 15
      business here and engaging in numerous activities that had an effect in this
 16
 17   District.

 18                                        PARTIES
 19
      Plaintiff
 20
 21          5.    Plaintiff Joey Hill is a current Stamps.com shareholder during the
 22   relevant period. Plaintiff will continue to hold Stamps.com shares throughout the
 23
      pendency of this action. Plaintiff will fairly and adequately represent the interests
 24

 25   of the shareholders in enforcing the rights of the corporation.
 26   Nominal Defendant
 27
 28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 3
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 4 of 35 Page ID #:4




  1
            6.     Nominal Defendant Stamps.com is incorporated in Delaware with

  2   principal executive offices located at 1990 E. Grand Avenue, El Segundo,
  3
      California 90245. Stamps.com shares trade on the NASDAQ under the ticker
  4
  5   symbol “STMP.” Stamps.com is a provider of Internet-based mailing and shipping

  6   solutions in the United States. Under the Stamps.com and Endicia brands,
  7
      Stamps.com customers use USPS solutions to mail and ship a variety of mail pieces
  8
  9   and packages through the USPS and customers using Stamps.com solutions receive

 10   discounted postage rates compared to USPS.com and USPS retail locations on
 11
      certain mail pieces.
 12
 13   Director Defendants

 14         7.     Defendant Mohan P. Ananda (“Ananda”) has served as a director of
 15
      the Company since 1998.          Defendant Ananda is a member of the Audit,
 16
 17   Compensation and Nominating committees.

 18         8.     Defendant David C. Habiger (“Habiger”) has served as a director of
 19
      the Company since 2016. Defendant Habiger is a member of the Compensation
 20
 21   Committee.
 22         9.     Defendant G. Bradford Jones (“Jones”) has served as a director of
 23
      the Company since 1998. Defendant Jones is the Chair of the Audit Committee,
 24

 25   and a member of the Nominating Committee.
 26         10.    Defendant Kenneth T. McBride (“McBride”) has served as the
 27
      Company’s Chief Executive Officer and a member of the Board of Directors
 28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 4
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 5 of 35 Page ID #:5




  1
      (“Board”) since August 2001. Beginning in 1999, McBride has held various

  2   positions at the Company: as President from 2001 until January 2012; as Chief
  3
      Financial Officer from August 2000 to January 2004; and as senior director and
  4
  5   vice president of finance from 1999 to 2000. McBride has also been chairman of

  6   the Company’s Board since January 2012.
  7
            11.    Defendant Theodore R. Samuels, II (“Samuels”) has served as a
  8
  9   director of the Company since 1998. Defendant Samuels is a member of the Audit

 10   Committee.
 11
            12.    Defendants Ananda, Habiger, Jones, McBride, and Samuels are
 12
 13   collectively referred to herein as “Defendants”.

 14         13.    Defendant McBride is referred to herein as the “Officer Defendant”.
 15
      Non-Party Director
 16
 17         14.    Non-party Katie May (“May”) was appointed to the Board on March

 18   29, 2019.
 19
                                  Audit Committee Charter
 20
 21         15.    Pursuant to the Company’s Audit Committee Charter, the primary
 22   function of the Audit Committee is to assist the Board in fulfilling its oversight
 23
      responsibilities by reviewing the financial information which will be provided to
 24

 25   the stockholders and others, the systems of internal controls which management
 26   and the Board have established, and the Corporation’s audit and financial reporting
 27
      process. The Audit Committee shall be directly responsible for the appointment,
 28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 5
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 6 of 35 Page ID #:6




  1
      compensation, retention and oversight of the work of any registered public

  2   accounting firm engaged (including resolution of disagreements between
  3
      management and the auditor regarding financial reporting) for the purpose of
  4
  5   preparing or issuing an audit report or performing other audit, review or attest

  6   services for the Corporation, and each such registered public accounting firm shall
  7
      report directly to the Audit Committee.
  8
  9         16.    The Audit Committee is given the following responsibilities and

 10   duties:
 11
            Review [the Company’s] Charter at least annually and recommend any
 12         changes to the Board of Directors.
 13
            Review [the Company’s] annual financial statements and any other
 14         relevant reports or other financial information.
 15
            Review the regular internal financial reports prepared by management.
 16
 17         Select the independent accountants and approve the fees and other
            compensation to be paid to the independent accountants.
 18
 19         Pre-approve all audit and permitted non-audit services to be performed
            by the independent accountants.
 20
 21         Review and ensure the independence of the independent accountants.
            This review shall cover and include services, fees, quality control
 22         procedures and a formal written statement from the independent
 23         auditors regarding relationships between the independent auditors and
            the Corporation, consistent with Independence Standard Board Standard
 24         No. 1.
 25
            Review the performance of the independent accountants and discharge
 26         the independent accountants if and when circumstances warrant.
 27
 28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                6
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 7 of 35 Page ID #:7




  1
            Following completion of the annual audit, review separately with the
            independent accountants and management any problems or difficulties
  2         encountered during the course of the audit.
  3
            Establish procedures for the receipt, retention, and treatment of
  4         complaints received by the [Company] regarding accounting, internal
  5         accounting controls, or auditing matters.

  6         Establish procedures for the confidential, anonymous submission by
  7         employees of the [Company] of concerns regarding questionable
            accounting or auditing matters.
  8
  9         Perform any other activities consistent with this Charter, the
            [Company’s] Bylaws and governing law, as the Audit Committee or the
 10         Board deems necessary or appropriate.
 11
                   The Company’s Code of Business and Ethical Conduct
 12
 13         17.    The officers, directors and employees of Stamps.com hold an

 14   important role in corporate governance. They are uniquely empowered to ensure
 15
      that shareholders’ interests are appropriately balanced, protected and preserved.
 16
 17   Accordingly, the Code of Business and Ethical Conduct (the “Code”) provides

 18   principles to which these officers, directors and employees are expected to adhere
 19
      and advocate. The Code embodies rules regarding individual and peer
 20
 21   responsibilities, as well as responsibilities to Stamps.com, the public and other
 22   stakeholder. The following principles and responsibilities govern the Company’s
 23
      officers and directors professional and ethical conduct:
 24

 25         They must always promote honest and ethical conduct, including the
            ethical handling of actual or apparent conflicts of interest in personal
 26         and professional relationships.
 27
 28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 7
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 8 of 35 Page ID #:8




  1
            They must not use their position for personal gain such as by soliciting
            or accepting for personal benefit business opportunities that might
  2         otherwise accrue to the benefit of Stamps.com.
  3
            They must provide the Securities and Exchange Commission, the public
  4         and other constituents with reports, documents and information that is
  5         full, fair, accurate, complete, objective, relevant, timely and
            understandable.
  6
  7         They must comply with applicable rules and regulations of federal,
            state, provincial, local and foreign governments, and other appropriate
  8         private and public regulatory agencies.
  9
            They must act in good faith, responsibly, with due care, competence and
 10         diligence, without misrepresenting material facts or allowing their
 11         independent judgment to be subordinated.

 12         They must respect the confidentiality of information acquired in the
 13         course of their work, except when authorized or otherwise legally
            obligated to disclose the information.
 14
 15         They should proactively promote ethical behavior as a responsible
            partner among peers in their work environment and community.
 16
 17         They must responsibly use and control all assets and resources
            employed or entrusted to them.
 18
 19         They must not take any action to fraudulently influence, coerce,
            manipulate, or mislead any auditor engaged in the performance of an
 20         audit for the purpose of rendering the financial statements materially
 21         misleading.
 22         They must promptly report Code violations and suspected illegal,
 23         unethical or otherwise dishonest activities to the General Counsel and
            CFO. The General Counsel and CFO must promptly investigate all such
 24         reports. Persons making such reports shall not be retaliated against for
 25         doing so. The General Counsel and CFO shall present the results of
            their investigation to the CEO. If the alleged violation was committed
 26         by an officer of Stamps.com, they shall also report the results of their
 27         investigation to the Audit Committee of the Board of Directors at its
            next meeting. The CEO and the Audit Committee shall each be
 28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               8
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 9 of 35 Page ID #:9




  1
             empowered to take merited punitive or corrective action, which may
             include termination of employment.
  2
  3                            SUBSTANTIVE ALLEGATIONS

  4          18.    Stamps.com became the first USPS-approved PC Postage vendor
  5
      offering software-only mailing and shipping solutions in 1999. Under the
  6
  7   Stamps.com and Endicia brands, customers use the Company’s USPS-approved

  8   mailing and shipping solutions to mail and ship a variety of mail pieces and
  9
      packages through the USPS. Customers can purchase and print postage twenty-
 10
 11   four hours a day, seven days a week, through software or web interfaces.

 12          19.    The Company’s solutions allow customers to receive discounts for
 13
      most USPS mail and packages.
 14
 15         False and Misleading Statements Issued During the Relevant Period

 16          20.    During the Relevant Period, the Company repeatedly touted its
 17
      purported strong financial results and relationship with USPS. For example, on
 18
 19   May 3, 2017, the Company issued a press release for its 1Q17 results. The press
 20   release stated in relevant part:
 21
             “We are very pleased with our continued strong revenue and earnings
 22          growth this quarter,” said Ken McBride, Stamps.com’s chairman and
 23          CEO. “In addition to our overall revenue and earnings growth, during
             the first quarter we reached our highest level of paid customers, we saw
 24          continued strong growth in our shipping business areas, and we
 25          experienced strong contributions from all of our subsidiaries. We
             remain very excited about our future prospects and, combined with our
 26          first quarter performance, led us to increase our guidance for 2017.”
 27          21.    The press release further stated:
 28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  9
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 10 of 35 Page ID #:10




    1
             First quarter 2017 total revenue was $105.0 million, up 28% compared
    2        to the first quarter of 2016. First quarter 2017 Mailing and Shipping
    3        revenue (which includes service, product and insurance revenue but
             excludes Customized Postage and Other revenue) was $102.6 million,
    4        up 30% versus the first quarter of 2016. First quarter 2017 Customized
    5        Postage revenue was $2.4 million, down 7% versus the first quarter of
             2016.
    6
    7        First quarter 2017 GAAP income from operations was $34.6 million
             and GAAP net income was $33.1 million. GAAP net income per share
    8        was $1.82 based on 18.2 million fully diluted shares outstanding. This
    9        compares to first quarter 2016 GAAP income from operations of $22.2
             million and GAAP net income of $13.2 million or $0.71 per share based
   10        on fully diluted shares outstanding of 18.7 million. First quarter 2017
   11        GAAP income from operations, GAAP net income and GAAP income
             per fully diluted share increased by 56%, 150% and 157% year-over-
   12        year, respectively.
   13
             First quarter 2017 GAAP income from operations included $11.4
   14        million of non-cash stock-based compensation expense and $4.0 million
   15        of non-cash amortization of acquired intangibles. First quarter 2017
             GAAP net income also included $93 thousand of non-cash amortization
   16        of debt issuance costs.
   17
             Excluding the non-cash stock-based compensation expense and non-
   18        cash amortization of acquired intangibles, first quarter 2017 non-GAAP
   19        income from operations was $50.0 million.
   20        Also excluding non-cash amortization of debt issuance costs, first
   21        quarter 2017 non-GAAP pre-tax income was $49.3 million. First
             quarter 2017 non-GAAP income tax expense was $16.0 million, which
   22        was $15.3 million higher than the $660 thousand GAAP income tax
   23        expense for the quarter. The higher non-GAAP tax expense reflects the
             tax impact on the non-GAAP pre-tax income at a non-GAAP effective
   24        tax rate of 32.5%, which was materially higher than the actual GAAP
   25        effective tax rate for the quarter. See the section later in this press
             release entitled “About Non-GAAP Financial Measures” for more
   26        information on how non-GAAP taxes are calculated. Taking into
   27        account the non-GAAP adjustments, first quarter 2017 non-GAAP
   28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               10
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 11 of 35 Page ID #:11




    1
              adjusted income was $33.2 million or $1.83 per share based on 18.2
              million fully diluted shares outstanding.
    2
    3         22.    During the Company’s 2Q17 earnings call on August 2, 2017, CEO

    4   McBride stated:
    5
              the partnership with the Postal Service is continuing to be stronger and
    6         stronger and some of the – we have multiple contracts and various
    7         partnerships with the Postal Service. And so in this case, we were able
              to get a couple of our contracts renewed at improved terms.
    8
    9         23.    The foregoing statements were false and misleading because they

   10   failed to disclose that: (i) the Company’s financial results depended on the
   11
        manipulation of a USPS program that cost USPS an estimated $235 million per
   12
   13   year; and (ii) as a result, the Company’s business was unsustainable and its

   14   financial results were highly misleading.
   15
                                  THE TRUTH EMERGES
   16
   17         24.    On February 21, 2019, the Company held a conference call to discuss

   18   its financial results from the 4th quarter of 2018 and fiscal year 2018 as well as its
   19
        business outlook and “certain strategic items . . . that impact our business outlook
   20
   21   for 2019.”
   22         25.    On the call, Defendant McBride discussed the Company’s renewal
   23
        talks with USPS over its revenue share agreement and claimed that Stamps.com:
   24

   25         will no longer be exclusive to the USPS and that’s nonnegotiable. USPS
              has not agreed to accept these terms or any other terms of our
   26         partnership proposal. So, at this point we decided to discontinue our
   27         shipping partnership with the USPS so that we can fully embrace
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                    11
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 12 of 35 Page ID #:12




    1
              partnerships with other carriers who we think will be well positioned to
              win in a shipping business in the next five years.
    2         26. The Company further announced that, contrary to previous
    3
        expectations of strong growth, 2019 revenue was expected to decline 5.4%.
    4
    5         27.    These revelations shocked the market. On this news, the Company’s

    6   stock plummeted to a close price of $83.65 on February 22, 2019, a decline of over
    7
        57% from the previous close price of $198.08.
    8
    9         28.    The revelation was an announcement that the Company was simply

   10   walking away from a business relationship that accounted for 87% of the
   11
        Company’s earnings.
   12
   13         29.    On February 26, 2019, it was reported that, contrary to Defendant

   14   McBride’s representations, USPS itself had decided to terminate its relationship
   15
        with Stamps.com in the face of Company’s increasing demands and abuse of the
   16
   17   reseller program.

   18                             DUTIES OF DEFENDANTS
   19
              30.    By reason of their positions as officers, directors, and/or fiduciaries
   20
   21   of Stamps.com and because of their ability to control the business and corporate
   22   affairs of Stamps.com, Defendants owed the Company and its shareholders
   23
        fiduciary obligations of trust, loyalty, good faith and due care, and were and are
   24

   25   required to use their utmost ability to control and manage Stamps.com in a fair,
   26   just, honest, and equitable manner. Defendants were and are required to act in
   27
        furtherance of the best interests of Stamps.com and its shareholders so as to
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 12
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 13 of 35 Page ID #:13




    1
        benefit all shareholders equally, and not in furtherance of their personal interest

    2   or benefit.
    3
              31.     Each director and officer of the Company owes to Stamps.com and
    4
    5   its shareholders the fiduciary duty to exercise good faith and diligence in the

    6   administration of the affairs of the Company and in the use and preservation of its
    7
        property and assets, as well as the highest obligations of fair dealing. In addition,
    8
    9   as officers and/or directors of a publicly held company, Defendants had a duty to

   10   promptly disseminate accurate and truthful information with regard to the
   11
        Company’s operations, finances, financial condition, and present and future
   12
   13   business prospects so that the market price of the Company’s stock would be

   14   based on truthful and accurate information.
   15
              32.     Defendants, because of their positions of control and authority as
   16
   17   directors and/or officers of Stamps.com, were able to and did, directly and/or

   18   indirectly, exercise control over the wrongful acts complained of herein, as well
   19
        as the contents of the various public statements issued by the Company. Because
   20
   21   of their advisory, executive, managerial and directorial positions with
   22   Stamps.com, each of the Defendants had access to adverse non-public
   23
        information about the financial condition, operations, sales and marketing
   24

   25   practices, and improper representations of Stamps.com.
   26         33.     To discharge their duties, the officers and directors of Stamps.com
   27
        were required to exercise reasonable and prudent supervision over the
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  13
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 14 of 35 Page ID #:14




    1
        management, policies, practices, and controls of the financial affairs of the

    2   Company.     By virtue of such duties, the officers and directors of Stamps.com
    3
        were required to, among other things:
    4
    5                a)    ensure that the Company complied with its legal obligations

    6   and requirements, including acting only within the scope of its legal authority and
    7
        disseminating truthful and accurate statements to the investing public;
    8
    9                b)    conduct the affairs of the Company in an efficient, business-

   10   like manner so as to make it possible to provide the highest quality performance
   11
        of its business, to avoid wasting the Company’s assets, and to maximize the value
   12
   13   of the Company’s stock;

   14                c)    properly and accurately guide investors and analysts as to the
   15
        true financial condition of the Company at any given time, including making
   16
   17   accurate statements about the Company’s business prospects, and ensuring that

   18   the Company maintained an adequate system of financial controls such that the
   19
        Company’s financial reporting would be true and accurate at all times;
   20
   21                d)    remain informed as to how Stamps.com conducted its
   22   operations, and, upon receipt of notice or information of imprudent or unsound
   23
        conditions or practices, make reasonable inquiry in connection therewith, take
   24

   25   steps to correct such conditions or practices and make such disclosures as
   26   necessary to comply with federal and state securities laws; and
   27
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 14
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 15 of 35 Page ID #:15




    1
                     e)     ensure that the Company was operated in a diligent, honest

    2   and prudent manner in compliance with all applicable federal, state and local
    3
        laws, rules and regulations;
    4
    5         34.    Each Defendant, by virtue of his position as a director and/or officer,

    6   owed to the Company and to its shareholders the fiduciary duties of loyalty, good
    7
        faith, and the exercise of due care and diligence in the management and
    8
    9   administration of the affairs of the Company, as well as in the use and

   10   preservation of its property and assets. The conduct of Defendants complained of
   11
        herein involves a knowing and culpable violation of their obligations as directors
   12
   13   and officers of Stamps.com, the absence of good faith on their part, and a reckless

   14   disregard for their duties to the Company and its shareholders that Defendants
   15
        were aware or should have been aware posed a risk of serious injury to the
   16
   17   Company.

   18         35.    Each director and officer of the Company owed to Stamps.com the
   19
        fiduciary duty to exercise due care and diligence in the administration of the affairs
   20
   21   of the Company and in the use and preservation of its property and assets, and the
   22   highest obligations of good faith and fair dealing. In addition, as officers and/or
   23
        directors of a publicly held company, Defendants had a duty not to advance their
   24

   25   own personal, financial, or economic interests over, and at the expense of, the
   26   Company’s public shareholders, or to allow other Stamps.com directors, officers,
   27
        and/or employees to do so. Each director and officer of the Company also owed
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  15
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 16 of 35 Page ID #:16




    1
        Stamps.com and its shareholder-owners the duty to maintain the Company’s

    2   confidential information and prevent others from misappropriating and/or trading
    3
        while in possession of the Company’s proprietary, confidential information.
    4
    5         36.    Defendants breached their duties of loyalty and good faith by causing

    6   the Company to misrepresent the information as detailed infra. Defendants’
    7
        subjected the Company to the costs of defending and the potential liability from a
    8
    9   class action lawsuit for violations of the federal securities laws. As a result,

   10   Stamps.com has expended, and will continue to expend, significant sums of money.
   11
              37.    Defendants’ actions have irreparably damaged Stamps.com’s
   12
   13   corporate image and goodwill.

   14
                            DEMAND FUTILITY ALLEGATIONS
   15                      FOR THE BOARD OF STAMPS.COM
   16
              38.    Plaintiff will adequately and fairly represent the interests of
   17
   18   Stamps.com and its shareholders in enforcing and prosecuting its rights.
   19         39.    Plaintiff brings this action derivatively in the right and for the benefit
   20
        of Stamps.com to redress injuries suffered and to be suffered by Stamps.com
   21
   22   because of the breaches of fiduciary duty by Defendants.
   23         40.    Because of the facts set forth herein, Plaintiff has not made a demand
   24
        on the Board of Stamps.com to institute this action against Defendants. Such
   25
   26   demand would be a futile and useless act because the Board is incapable of making
   27
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  16
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 17 of 35 Page ID #:17




    1
        an independent and disinterested decision to institute and vigorously prosecute this

    2   action.
    3
              41.    The Stamps.com Board is currently comprised of Defendants Ananda,
    4
    5   Habiger, Jones, McBride, and Samuels. And non-party May. Thus, Plaintiff is

    6   required to show that a majority of Defendants, i.e., three (3), cannot exercise
    7
        independent objective judgment about whether to bring this action or whether to
    8
    9   vigorously prosecute this action.

   10         42.    Defendants face a substantial likelihood of liability in this action
   11
        because they caused Stamps.com to issue false and misleading statements
   12
   13   concerning the information described herein. Because of their advisory, executive,

   14   managerial, and directorial positions with Stamps.com, Defendants had knowledge
   15
        of material non-public information regarding the Company and was directly
   16
   17   involved in the operations of the Company at the highest levels.

   18         43.    Defendants either knew or should have known of the false and
   19
        misleading statements that were issued on the Company’s behalf and took no steps
   20
   21   in a good faith effort to prevent or remedy that situation, proximately causing
   22   millions of dollars of losses for Stamps.com shareholders.
   23
              44.    Defendants (or at the very least a majority of them) cannot exercise
   24

   25   independent objective judgment about whether to bring this action or whether to
   26   vigorously prosecute this action. For the reasons that follow, and for reasons
   27
        detailed elsewhere in this Complaint, Plaintiff has not made (and is excused from
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 17
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 18 of 35 Page ID #:18




    1
        making) a pre-filing demand on the Board to initiate this action because making a

    2   demand would be a futile and useless act.
    3
               45.       Any suit by the Board to remedy these wrongs would likely expose
    4
    5   the Company to further violations of the securities laws that would result in civil

    6   actions being filed; thus, the Board members are hopelessly conflicted in making
    7
        any supposedly independent determination about whether to sue themselves.
    8
    9          46.       Defendants approved and/or permitted the wrongs alleged herein to

   10   have occurred and participated in efforts to conceal or disguise those wrongs from
   11
        the Company’s stockholders or recklessly and/or with gross negligence disregarded
   12
   13   the wrongs complained of herein and are therefore not disinterested parties.

   14          47.       Defendants authorized and/or permitted the Company to make false
   15
        statements that disseminated directly to the public and made available and
   16
   17   distributed to shareholders, authorized and/or permitted the issuance of various

   18   false and misleading statements, and are principal beneficiaries of the wrongdoing
   19
        alleged herein, and thus, could not fairly and fully prosecute such a suit even if they
   20
   21   instituted it.
   22                     DEFENDANTS ARE NOT INDEPENDENT
   23
        Defendant McBride
   24

   25          48.       Defendant McBride is the CEO of the Company. Defendant McBride
   26   is also the Chairman of the Board of the Company.
   27
   28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                    18
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 19 of 35 Page ID #:19




    1
              49.    Defendant McBride is not disinterested or independent, and

    2   therefore, is incapable of considering demand because McBride (as CEO) is an
    3
        employee of the Company who derived substantially all of his income from his
    4
    5   employment with Stamps.com, making him not independent. As such, McBride

    6   cannot independently consider any demand to sue himself for breaching his
    7
        fiduciary duties to the Company, because that would expose him to liability and
    8
    9   threaten his livelihood.

   10         50.    This lack of independence and financial benefits received by
   11
        Defendant McBride renders him incapable of impartially considering a demand
   12
   13   to commence and vigorously prosecute this action.

   14         51.    Defendant McBride is not disinterested or independent, and
   15
        therefore, is incapable of considering demand because Defendant McBride is a
   16
   17   named Defendant in the instant action and in the securities class actions entitled

   18   Alan Grabisch v. Stamps.com, Inc., et al., Case 2:19-cv-01497 (C.D. Cal.) and
   19
        Matt Karinski v. Stamps.com, Inc., et al., Case 2:19-cv-01828 (C.D. Cal.).
   20
   21   Defendants Ananda, Jones and Samuels
   22         52.    Defendants Ananda, Jones and Samuels are members of the Audit
   23
        Committee.
   24

   25         53.    Pursuant to the Company’s Audit Committee Charter, the members of
   26   the Audit Committee are responsible for, inter alia, overseeing the accounting and
   27
        financial reporting processes of the Company and the audits of the financial
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                19
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 20 of 35 Page ID #:20




    1
        statements of the Company. Specifically, as a member of the Audit Committee,

    2   Defendants Ananda, Jones and Samuels were tasked with reviewing the
    3
        Company’s compliance with applicable laws and regulations and reviewing and
    4
    5   overseeing any policies, procedures and programs designed to promote such

    6   compliance.
    7
              54.     Defendants Ananda, Jones and Samuels breached their fiduciary
    8
    9   duties of due care, loyalty, and good faith, because as members of the Audit

   10   Committee, inter alia, they allowed or permitted false and misleading statements to
   11
        be disseminated in the Company’s SEC filings and other disclosures and,
   12
   13   otherwise, failed to ensure that adequate internal controls were in place regarding

   14   the serious accounting issues and deficiencies described above.         Therefore,
   15
        Defendants Ananda, Jones and Samuels face a substantial likelihood of liability for
   16
   17   their breach of fiduciary duties and any demand upon him is futile.

   18       IN REPURCHASING STOCK, STAMPS.COM RELIED ON THE
   19     OFFICER DEFENDANT’S FALSE OR MISLEADING STATEMENTS
   20         55.     In purchasing common stock in connection with the stock
   21
        repurchase program, Stamps.com relied on the Officer Defendant’s false or
   22
   23   misleading statements, either directly or through the “fraud on the market”
   24   doctrine articulated in Basic Inc. v. Levinson, 485 U.S. 224 (1988), and Co. v.
   25
        Erica P. John Fund, Inc., 134 S. Ct. 2398 (2014), or through the doctrine
   26

   27
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 20
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 21 of 35 Page ID #:21




    1
        articulated in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

    2   (1972).
    3
              56.    Throughout the Relevant Period, Stamps.com justifiably expected
    4
    5   the Officer Defendant to disclose material information as required by law and

    6   SEC regulations in the Company’s periodic filings with the SEC and in
    7
        statements made to the investing public. Stamps.com would not have purchased
    8
    9   its securities at artificially inflated prices had the Officer Defendant disclosed all

   10   material information known to him or that was so obvious it should have been
   11
        known to him, as detailed herein. Thus, reliance by the Company should be
   12
   13   presumed with respect to the Officer Defendant’s omissions of material

   14   information as established by the Affiliated Ute presumption of reliance.
   15
              57.    Additionally, the “fraud on the market” presumption applies to the
   16
   17   Officer Defendant’s misstatements of material facts or failures to disclose

   18   material facts.
   19
              58.    At all relevant times, the market for stock was efficient market for
   20
   21   the following reasons, among others:
   22                (a)    Stamps.com stock met the requirements for listing, and was
   23
              listed and actively traded on NASDAQ, a highly efficient and automated
   24

   25         market;
   26                (b)    As a regulated issuer, Stamps.com filed periodic public
   27
              reports with the SEC and the NASDAQ;
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  21
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 22 of 35 Page ID #:22




    1
                    (c)    Stamsp.com regularly and publicly communicated with public

    2         investors via established market communication mechanisms, including
    3
              through regular disseminations of press releases on the national circuits of
    4
    5         major newswire services and through other wide-ranging public

    6         disclosures, such as communications with the financial press and other
    7
              similar reporting services;
    8
    9               (d)    Stamps.com was followed by several securities analysts

   10         employed by major brokerage firm(s) who wrote reports which were
   11
              distributed to the sales force and certain customers of their respective
   12
   13         brokerage firm(s).    Each of these reports was publicly available and

   14         entered the public marketplace; and
   15
                    (e)    The market price of Stamps.com’s stock reacted rapidly to
   16
   17         new information entering the market.

   18         59.   As a result of the foregoing, the market for Stamps.com stock
   19
        promptly digested current information regarding the Company from all publicly
   20
   21   available sources and reflected such information in the price of Stamps.com’s
   22   common stock. The foregoing facts indicate the existence of an efficient market
   23
        for trading of Stamps.com’s stock and support application of the fraud-on-the-
   24

   25   market doctrine.
   26

   27
   28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                22
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 23 of 35 Page ID #:23




    1
              60.    Stamps.com relied on the integrity of the market price for the

    2   repurchase of its common stock and is entitled to a presumption of reliance with
    3
        respect to the Officer Defendant’s misstatements and omissions alleged herein.
    4
    5         61.    Had Stamsp.com known of the material adverse information not

    6   disclosed by the Officer Defendant or been aware of the truth behind the Officer
    7
        Defendant’s material misstatements, the Company would not have purchased
    8
    9   Stamps.com stock at artificially inflated prices.

   10               THE COMPANY’S STOCK REPURCHASE PROGRAM
   11
              62.    On April 24, 2017, Defendants approved a stock repurchase program
   12
   13   that took effect upon expiration of the prior plan on May 8, 2017 and authorized the

   14   Company to repurchase up to $90 million of stock over the six months following its
   15
        effective date.
   16
   17         63.    On October 24, 2017, the Board approved a stock repurchase program,

   18   which became effective November 10, 2017, that replaced the Company’s prior
   19
        stock repurchase plan and authorized the Company to repurchase up to $90 million
   20
   21   of stock over the six months following its effective date.
   22         64.    On April 25, 2018, Defendants approved a stock repurchase plan that
   23
        took effect upon expiration of the prior plan on May 11, 2018 and authorized the
   24

   25   Company to repurchase up to $90 million of stock over the six months following its
   26   effective date.
   27
   28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   23
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 24 of 35 Page ID #:24




    1
              65.    On October 24, 2018, the Board approved a new stock repurchase

    2   plan, which became effective November 11, 2018, that replaced the Company’s
    3
        prior stock repurchase plan and authorized the Company to repurchase up to $90
    4
    5   million of stock over the six months following its effective date.

    6   NEITHER THE STATUTORY “SAFE HARBOR” NOR THE “BESPEAKS
    7    CAUTION” DOCTRINE APPLIES TO THE OFFICER DEFENDANT’S
                         MISREPRESENTATIONS
    8
    9         66.    Neither the safe-harbor provision of the Private Securities Litigation

   10   Reform Act of 1995 (“PSLRA”) nor the judicially created “bespeaks caution”
   11
        doctrine applicable to forward looking statements under certain circumstances
   12
   13   applies to any of the false or misleading statements pleaded herein. None of the

   14   subject statements constituted a forward-looking statement; rather, they were
   15
        historical statements or statements of purportedly current facts and conditions at
   16
   17   the time the statements were made, including statements about (a) the Company’s

   18   financial results depended on the manipulation of a USPS program that cost
   19
        USPS an estimated $235 million per year; and (B) as a result, the Company’s
   20
   21   business was unsustainable and its financial results were highly misleading..
   22         67.    Alternatively, to the extent any of the false or misleading statements
   23
        pleaded herein could be construed as forward-looking statements, they were not
   24

   25   accompanied by any meaningful cautionary language identifying important fact
   26   that could cause actual results to differ materially from those in the purportedly
   27
        forward-looking statements. Further, to the extent the PSLRA’s safe harbor
   28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   24
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 25 of 35 Page ID #:25




    1
        would otherwise apply to any forward-looking statements pleaded herein, the

    2   Officer Defendant is liable for those false or misleading forward-looking
    3
        statements pleaded herein because, at the time each such statement was made, the
    4
    5   speaker(s) knew the statement was false or misleading, or the statement was

    6   authorized and/or approved by the Officer Defendant who knew that the
    7
        statement was materially false or misleading when made. None of the historic or
    8
    9   present tense statements made by the Officer Defendant were assumptions

   10   underlying or relating to any plan, projection, or statement of future economic
   11
        performance, as they were not stated to be such assumptions underlying or
   12
   13   relating to any projection or statement of future economic performance when

   14   made, nor were any of the projections or forecasts made by the Officer Defendant
   15
        expressly related to, or stated to be dependent on, those historic or present tense
   16
   17   statements when made.

   18                             FIRST CAUSE OF ACTION
   19
                      Against Defendants For Breach of Fiduciary Duty
   20
   21         68.    Plaintiff incorporates by reference and re-alleges each allegation
   22   contained above, as though fully set forth herein.
   23
              69.    Defendants owed and owe Stamps.com fiduciary obligations. By
   24

   25   reason of their fiduciary relationships, Defendants owed and owe Stamps.com the
   26   highest obligation of good faith, fair dealing, loyalty and due care.
   27
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  25
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 26 of 35 Page ID #:26




    1
              70.    Defendants, and each of them, violated and breached their fiduciary

    2   duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.
    3
              71.    Defendants had actual or constructive knowledge that they had caused
    4
    5   the Company to improperly misrepresent the business prospects of the Company.

    6   These actions could not have been a good faith exercise of prudent business
    7
        judgment to protect and promote the Company’s corporate interests.
    8
    9         72.    As a direct and proximate result of Defendants’ failure to perform

   10   their fiduciary obligations, Stamps.com has sustained significant and actual
   11
        damages. As a result of the misconduct alleged herein, Defendants are liable to
   12
   13   the Company.

   14         73.    Plaintiff, on behalf of Stamps.com, has no adequate remedy at law.
   15
                                 SECOND CAUSE OF ACTION
   16
   17                     Against Defendants for Unjust Enrichment

   18         74.    Plaintiff incorporates by reference and re-alleges each and every
   19
        allegation set forth above, as though fully set forth herein.
   20
   21         75.    By their wrongful acts and omissions, Defendants were unjustly
   22   enriched at the expense of and to the detriment of Stamps.com in the form of
   23
        salaries, bonuses, and other forms of compensation.
   24

   25         76.    Plaintiff, as a shareholder and representatives of Stamps.com, seeks
   26   restitution from Defendants, and each of them, and seeks an order of this Court
   27
        disgorging all profits, benefits and other compensation obtained by these
   28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  26
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 27 of 35 Page ID #:27




    1
        Defendants, and each of them, from their wrongful conduct and fiduciary

    2   breaches.
    3
                                    THIRD CAUSE OF ACTION
    4
    5                        (Against Defendants for Abuse of Control)

    6          77.     Plaintiff incorporates by reference and re-alleges each and every
    7
        allegation set forth above, as though fully set forth herein.
    8
    9          78.     Defendants’ misconduct alleged herein constituted an abuse of their

   10   ability to control and influence the Company, for which they are legally
   11
        responsible.
   12
   13          79.     As a direct and proximate result of Defendants’ abuse of control, the

   14   Company has sustained significant damages. As a direct and proximate result of
   15
        Defendants’ breaches of their fiduciary obligations of candor, good faith, and
   16
   17   loyalty, the Company has sustained and continues to sustain significant damages.

   18          80.     As a result of the misconduct alleged herein, Defendants are liable to
   19
        the Company. Plaintiff, on behalf of the Company, has no adequate remedy at
   20
   21   law.
   22                             FOURTH CAUSE OF ACTION
   23
                        (Against Defendants for Waste of Corporate Assets)
   24

   25          81.     Plaintiff incorporates by reference and re-alleges each and every
   26   allegation set forth above, as though fully set forth herein.
   27
   28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   27
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 28 of 35 Page ID #:28




    1
              82.    As a result of the foregoing, and by failing to properly consider the

    2   interests of the Company and its public shareholders, Defendants have caused the
    3
        Company to waste valuable corporate assets by failing to disclose (i) the Company
    4
    5   had a material weakness in its internal control over financial reporting; (ii) the

    6   Company’s disclosure controls and procedures were not effective; and (iii) as a
    7
        result of the foregoing, the Company’s public statements were materially false
    8
    9   and misleading at all relevant times.

   10         83.    As a result of the waste of corporate assets, Defendants are each
   11
        liable to the Company.
   12
   13         84.    Plaintiff, on behalf of the Company, has no adequate remedy at law.

   14
                                    FIFTH CAUSE OF ACTION
   15
           (Derivative Claim For Violations Of Section 10(b) Of The Exchange Act
   16                  And SEC Rule 10b-5 Promulgated Thereunder
   17                          (Against Defendant McBride))

   18         85.    Plaintiff incorporates by reference and realleges each of the foregoing
   19
        allegations as though fully set forth in this paragraph.
   20
   21         86.    This Count is asserted on behalf of the Company against the Officer

   22   Defendant for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b)
   23
        and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.
   24

   25         87.    During the Relevant Period, in connection with Stamps.com’s

   26   repurchases of Stamps.com shares, the Officer Defendant made, disseminated, or
   27
        approved false or misleading statements about the Company specified herein,
   28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   28
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 29 of 35 Page ID #:29




    1
        which he knew or deliberately disregarded were false or misleading and were

    2   intended to deceive, manipulate, or defraud. Those false or misleading statements
    3
        and the Officer Defendant’s course of conduct were designed to artificially inflate
    4
    5   the price of the Company’s common stock.

    6          88.    At the same time that the price of the Company’s common stock was
    7
        inflated due to the false and misleading statements made by the Officer Defendant,
    8
    9   the Officer Defendant caused the Company to repurchase millions of shares of its

   10   own stock at prices that were artificially inflated due to the Officer Defendant’s
   11
        false or misleading statements. The Officer Defendant engaged in a scheme to
   12
   13   defraud the Company by causing the Company to purchase Company shares at

   14   inflated prices.
   15
               89.    The Officer Defendant violated Section 10(b) of the Exchange Act
   16
   17   and Rule 10b-5 in that he (a) employed devices, schemes, and artifices to defraud;

   18   (b) made untrue statements of material facts or omitted to state material facts
   19
        necessary in order to make the statements made, in light of the circumstances under
   20
   21   which they were made, not misleading; and/or (c) engaged in acts, practices, and a
   22   course of business that operated as a fraud or deceit upon the Company in
   23
        connection with the Company’s purchases of Stamps.com common stock during
   24

   25   the Relevant Period.
   26          90.    The Officer Defendant, directly and indirectly, by the use of means or
   27
        instrumentalities of interstate commerce and/or of the U.S. mails, engaged and
   28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  29
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 30 of 35 Page ID #:30




    1
        participated in a continuous course of conduct that operated as a fraud and deceit

    2   upon the Company; made or disseminated various false and/or misleading
    3
        statements of material facts and omitted to state material facts necessary in order to
    4
    5   make the statements made or disseminated, in light of the circumstances under

    6   which they were made or disseminated, not misleading; made or disseminated the
    7
        above statements intentionally or with a deliberately reckless disregard for the truth;
    8
    9   and employed devices and artifices to defraud in connection with the Company’s

   10   purchase of Stamps.com common stock, which were intended to, and did deceive
   11
        the Company that (i) its financial results depended on the manipulation of a USPS
   12
   13   program that cost USPS an estimated $235 million per year; and (ii) as a result, the

   14   Company’s business was unsustainable and its financial results were highly
   15
        misleading.
   16
   17         91.     The Officer Defendant was among the senior management and a

   18   director of the Company, and was therefore directly responsible for, and are liable
   19
        for, all materially false or misleading statements made during the Relevant Period,
   20
   21   as alleged above.
   22         92.     As described above, the Officer Defendant acted with scienter
   23
        throughout the Relevant Period, in that he acted either with intent to deceive,
   24

   25   manipulate, or defraud, or with severe recklessness. The misstatements and
   26   omissions of material facts set forth herein were either known to the Officer
   27
        Defendant or were so that the Officer Defendant should have been aware of them.
   28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   30
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 31 of 35 Page ID #:31




    1
              93.    As a result of the Officer Defendant’s misconduct, Stamps.com has

    2   suffered damages in that it paid artificially inflated prices for Stamps.com common
    3
        stock as part of the repurchase program and suffered losses when the true facts
    4
    5   became known. The Company would not have purchased Stamps.com common

    6   stock at the prices it paid, or at all, but for the artificial inflation in the Company’s
    7
        stock price caused by the Officer Defendant’s false or misleading statements.
    8
    9         94.    As a direct and proximate result of the Officer Defendant’s wrongful

   10   conduct, the Company suffered damages in connection with its repurchases of
   11
        Stamps.com common stock during the Relevant Period.                By reason of such
   12
   13   conduct, the Officer Defendant is liable to the Company pursuant to Section 10(b)

   14   of the Exchange Act and SEC Rule 10b-5.
   15
              95.    Plaintiff brought this claim within two years of its discovery of the
   16
   17   facts constituting the violation and within five years of the violation.

   18
                                    SIXTH CAUSE OF ACTION
   19
                           (Derivative Claim For Violations of Section
   20               20(a) of the Exchange Act (Against Defendant McBride))
   21
              96.    Plaintiff incorporates by reference and realleges each of the foregoing
   22
   23   allegations as though fully set forth in this paragraph.

   24         97.    This Count is asserted on behalf of the Company against Defendant
   25
        Lam for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).
   26

   27
   28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                    31
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 32 of 35 Page ID #:32




    1
               98.   During his tenure as an officer and/or Chairman of the Board,

    2   Defendant McBride was a controlling person within the meaning of Section 20(a)
    3
        of the Exchange Act. By reason of his absolute control, Defendant McBride had
    4
    5   the power and authority to direct the management and activities of the other

    6   executive employees, to hire and fire other executive employees at whim, and to
    7
        cause other executive employees to engage in the wrongful conduct complained of
    8
    9   herein. Defendant McBride was able to and did control, directly or indirectly, the

   10   content of the public statements made by all other executive employees during the
   11
        Relevant Period, including the materially misleading financial statements, thereby
   12
   13   causing the dissemination of the false and misleading statements and omissions of

   14   material facts as alleged herein.
   15
               99.   In his capacity as senior executive, and Chairman of the Board of
   16
   17   Stamps.com, Defendant McBride had direct involvement in and oversight over the

   18   day-to-day operations of the executive employees and the Company’s employees,
   19
        who would not act unless Defendant McBride agreed with their course of conduct.
   20
   21          100. Defendant McBride, individually, was a controlling person of the
   22   other executive employees within the meaning of Section 20(a) of the Exchange
   23
        Act.
   24

   25          101. As set forth above, Defendant McBride violated Section 10(b) of the
   26   Exchange Act by his acts and omissions as alleged herein. To the extent Defendant
   27
        McBride is not the maker or disseminator of a specific false or misleading
   28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                32
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 33 of 35 Page ID #:33




    1
        statement made by the Company, Defendant McBride is liable pursuant to Section

    2   20(a) of the Exchange Act.
    3
              102. As a direct and proximate result of Defendant McBride’s conduct, the
    4
    5   Company suffered damages in connection with its purchase of Stamps.com

    6   common stock pursuant to the stock repurchase program.
    7
                                     PRAYER FOR RELIEF
    8
    9         WHEREFORE, Plaintiff pray for relief and judgment as follows:

   10         A.    Against Defendants in favor of the Company for the amount of
   11
        damages sustained by the Company as a result of Defendants’ breaches of
   12
   13   fiduciary duties, unjust enrichment, abuse of control, and waste of corporate

   14   assets;
   15
              B.    Awarding to Plaintiff the costs and disbursements of the action,
   16
   17   including reasonable attorney’s fees, accountants’ and experts’ fees, costs, and

   18   expenses; and
   19
              C.    Granting such other and further relief as the Court deems just and
   20
   21   proper.
   22                            JURY TRIAL DEMANDED
   23
              Plaintiff hereby demands a trial by jury.
   24

   25
   26   DATED: May 16, 2019
   27
                                               TOSTRUD LAW GROUP, P.C.
   28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 33
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 34 of 35 Page ID #:34




    1
                                          By: /s/ Jon A. Tostrud
    2                                         Jon A. Tostrud
    3                                     1925 Century Park East
                                          Suite 2100
    4                                     Los Angeles, CA 90067
    5                                     Telephone: (310) 278-2600
                                          Facsimile: (310) 278-2640
    6                                     Email: jtostrud@tostrudlaw.com
    7
                                          GAINEY McKENNA & EGLESTON
    8                                     Thomas J. McKenna
                                          440 Park Avenue South, 5th Floor
    9                                     New York, NY 10016
                                          Tel: (212) 983-1300
   10                                     Fax: (212) 983-0383
                                          Email: tjmckenna@gme-law.com
   11
   12
                                          Attorneys for Plaintiff

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24

   25
   26

   27
   28                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            34
Case 2:19-cv-04272-MWF-SK Document 1 Filed 05/16/19 Page 35 of 35 Page ID #:35
